DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendments filed on 05/20/2022.
Claims 6 and 16 have been previously canceled. 
Claims 1, 11, and 21 have been amended
Claims 1-5, 7-15, and 17-21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-5, 7-15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 11, & 21 recite a method, system, and computer readable medium for the interactive routing of electronic data messages over a computer network. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 11, & 21 recite, at least in part, a method comprising: obtaining, by an interactive routing server system, a plurality of electronic prescriptions over a communication network, the plurality of electronic prescriptions being associated with a plurality of patients, a plurality of providers, and a plurality of pharmaceuticals; temporarily storing, by the interactive routing server system, the plurality of electronic prescriptions until one of a set of one or more trigger conditions occurs, the set of one or more trigger conditions including fulfillment of a respective prescription; selecting, by the interactive routing server system, a particular electronic prescription from the plurality of electronic prescriptions, the particular electronic prescription being associated with a particular patient and a particular pharmaceutical; generating, by the interactive routing server system, a plurality of synthetic prescription requests based on the particular electronic prescription; providing, by the interactive routing server system, the plurality of synthetic prescription requests to an insurance switching system, each synthetic prescription request appearing to the insurance switching system as an actual claim for the particular pharmaceutical by the particular patient at a respective pharmacy of a set of respective pharmacies, the interactive routing server system using an application program interface associated with the insurance switching system, the set of respective pharmacies being determined based on geographic proximity to the particular patient, data identifying prior pharmacies selected by the particular patient, and/or data identifying mail-order pharmacies available to the particular patient; receiving, by the interactive routing server system, insurance coverage information of the particular patient from the insurance switching system based on each of the plurality of synthetic prescription requests using the application program interface associated with the insurance switching system; after receiving the insurance coverage information of the particular patient from the insurance switching system based on each of the plurality of synthetic prescription requests, triggering, by the interactive routing server system, an auto-reversal of each of SMRH:4874-0861-8273. 1-2-55VW-252812-US the plurality of synthetic prescription requests with the insurance switching system using the application program interface associated with the insurance switching system; determining, by the interactive routing server system, a plurality of patient payment amount options associated with the particular pharmaceutical based on the insurance coverage information; identifying, by the interactive routing server system, one or more particular pharmacies to fulfill the particular electronic prescription based on patient information of the particular patient and based on the plurality of patient payment amount options; providing, by the interactive routing server system, information to a computing device associated with the particular patient for presentation in a graphical user interface, the information including the plurality of patient payment amount options associated with the particular pharmaceutical and a request for selection of a particular pharmacy of the one or more particular pharmacies and a particular patient payment amount option of the plurality of patient payment amount options; receiving, by the interactive routing server system, a selection of the particular pharmacy of the one or more particular pharmacies and the selection of the particular patient payment amount option of the plurality of patient payment amount options from the computing device associated with the user, the selection being made through the graphical user interface associated with the computing device, the graphical user interface providing at least (i) a list of the one or more particular pharmacies that are capable of fulfilling the particular electronic prescription and (ii) a list of the plurality of patient payment amount options; ; and after fulfillment of the particular electronic prescription, deleting the particular electronic prescription from storage.
 These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining, by an interactive routing server system, a plurality of electronic prescriptions over a communication network, the plurality of electronic prescriptions being associated with a plurality of patients, a plurality of providers, and a plurality of pharmaceuticals) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including an interactive routing server system, an application program interface associated with the insurance switching system, and a computing device associated with the patient. These elements are broadly recited in the specification at, for example, paragraph [139] which describes the generic environment.  “FIG. 10 depicts a diagram 1000 of an example of a computing device 1002. Any of the systems 102-112 and the communication network 114 may comprise an instance of one or more computing devices 1002. The computing device 1002 comprises a processor 1004, memory 1006, storage 1008, an input device 1010, a communication network interface 1012, and an output device 1014 communicatively coupled to a communication channel 1016. The processor 1004 is configured to execute executable instructions ( e.g., programs). In some embodiments, the processor 1004 comprises circuitry or any processor capable of processing the executable instructions." This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of routing electronic data messages in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing routing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
Similarly, in addition to the above, claim 11 also recites the additional elements, one or more processors, storing electronic prescriptions and memory storing instructions executed by the one or more processors. Regarding claim 21, it recites the additional elements, a non-transitory computer readable medium comprising instructions, one or more processors, storing electronic prescriptions and a computing device associated with the patient. A system, a computing device, a processor, memory storing instructions, a non-transitory computer readable medium, and storing data such as prescriptions would involve generically recited computer elements used to apply the recited limitations. The generically recited computer elements amount to simply implementing the abstract idea on a computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception and implementing the exception on generic computer elements. Examiner looks to Applicant's specification to understand that the invention may be implemented in a generic environment. In paragraph 139, applicant writes, "FIG. 10 depicts a diagram 1000 of an example of a computing device 1002. Any of the systems 102-112 and the communication network 114 may comprise an instance of one or more computing devices 1002. The computing device 1002 comprises a processor 1004, memory 1006, storage 1008, an input device 1010, a communication network interface 1012, and an output device 1014 communicatively coupled to a communication channel 1016. The processor 1004 is configured to execute executable instructions ( e.g., programs). In some embodiments, the processor 1004 comprises circuitry or any processor capable of processing the executable instructions." Paragraph 141 also states, "The storage 1008 includes any storage configured to retrieve and store data. Some examples of the storage 1008 include flash drives, hard drives, optical drives, cloud storage, and/or magnetic tape. Each of the memory system 1006 and the storage system 1008 comprises a computer-readable medium, which stores instructions or programs executable by processor 1004." These passages, as well as others, make it clear that the invention refers to the use of generic computer elements, and that these generic components are merely invoked as a tool to perform the abstract idea. As such, this is "merely applying" the recited exception in a generic computer environment and amounts to mere instructions to apply the limitation onto a generic computer. Thus, nothing in the claims add significantly more to the abstract idea. The claims are ineligible.
Dependent claims 2 and 12 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the synthetic prescription. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims. 
Dependent claims 3 and 13 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the insurance information of the patient. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 4 and 14 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the patient payment amount. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 5 and 15 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the patient information. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims. 
Dependent claims 7 and 17 recite gathering pharmacy information from a plurality of pharmacies, the pharmacy information including any of pharmaceutical inventory information, pharmaceutical pricing information, and pharmaceutical promotion information. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the identification of one or more pharmacies. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 8 and 18 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the one or more pharmacies. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
 Dependent claims 9 and 19 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the electronic prescription. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 10 and 20 recite providing a fulfillment notification to the computing device associated with the patient in response to fulfillment of the electronic prescription by the particular pharmacy of the one or more pharmacies. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the electronic prescription. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.

Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection. Other arguments simply re-hash arguments previously presented. 
On page 12-13 of the Applicant’s remarks, Applicant argues, “As recited above, claim 1 is directed at a centralized system for receiving prescriptions, determining payment alternatives, and deleting those prescriptions after fulfillment. Claim 1 as amended recites ‘temporarily storing, by the interactive routing server system, the plurality of electronic prescriptions until one of a set of one or more trigger conditions occurs, the set of one or more trigger conditions including fulfillment of a respective prescription’ and ‘after fulfillment of the particular electronic prescription, deleting the particular electronic prescription from storage.’ The elements of claim 1 provide a practical application to support storage reduction, a problem caused by computer systems.” Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” (see MPEP 2106.05(a)). Here, the claims are allegedly providing an improvement by creating/freeing up more storage by deleting a prescription file from a computer, which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field. The computer is itself is not improved upon by deleting a file from the computer.  Deleting a prescription file can be conducted manually, and falls within methods of organizing human activity.
On Page 13-14 of the remarks, Applicant argues, “By deleting the particular electronic prescriptions from storage after fulfillment, the system conserves storage space, especially in systems centralized to support prescriptions for a vast number of patients. Applicant respectfully submits that storage reduction is significantly more than a method of organizing human activity.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and modify information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions (deleting files to create storage) noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of deleting prescriptions from a computer system, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient management, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686